Talmadge, J.
(concurring) — I agree with the majority that the trial court erred in granting a summary judgment in favor of the defendant, Dr. Herschell Boyd, dismissing plaintiff Joan Duke’s medical malpractice claim. However, I cannot agree the proviso to RCW 4.16.350 eliminates all limitation and repose periods for professional negligence claims where allegations of fraud, intentional concealment, or the presence of a foreign body are present.
Properly interpreted, the proviso to RCW 4.16.350 is more narrow in its scope and provides for the tolling of all limitation and repose periods by a defendant’s fraud or intentional concealment of any professional negligence or when a foreign object is present in the plaintiff’s body. The limitation and repose periods of the statute resume when the plaintiff knows of facts giving rise to his or her cause of action for professional negligence against the health care practitioner.
*90RCW 4.16.350 states that medical malpractice actions
shall be commenced within three years of the act or omission alleged to have caused the injury or condition, or one year of the time the patient or his representative discovered or reasonably should have discovered that the injury or condition was caused by said act or omission, whichever period expires later, except that in no event shall an action be commenced more than eight years after said act or omission: PROVIDED, That the time for commencement of an action is tolled upon proof of fraud, intentional concealment, or the presence of a foreign body not intended to have a therapeutic or diagnostic purpose or effect.
Under our rules of statutory construction, where several different reasonable interpretations of the statute exist, the statute is ambiguous and requires construction by the courts to effectuate the intent of the Legislature. State v. Bash, 130 Wn.2d 594, 601, 925 P.2d 978 (1996); Whatcom County v. City of Bellingham, 128 Wn.2d 537, 547, 909 P.2d 1303 (1996).
The proviso to RCW 4.16.350 is ambiguous in several different respects. First, the language of the statute does not indicate whether there must be a connection between the intentional concealment or fraud and the cause of action for professional negligence itself. Arguably, if the physician engaged in some fraudulent conduct unconnected with medical treatment, such as improper billing, the limitation and repose periods for malpractice would be suspended indefinitely. The Legislature never intended this result.
Moreover, the statute is ambiguous in its reference to tolling. It is unclear whether the reference to tolling means that, upon the occurrence of certain future circumstances, the statutory limitation and repose periods contained in RCW 4.16.350 resume. Normally, "tolling” is a term of art referring to the temporary suspension of statutory limitation periods because of either some "disability” on the part of the plaintiff preventing the plaintiff from commencing the action or some activity on the part *91of the defendant forestalling prosecution of the claim against the defendant.1 For example, RCW 4.16.180 tolls limitation periods for any time a defendant is out of state or concealed within the state of Washington. In Summerrise v. Stephens, 75 Wn.2d 808, 811, 454 P.2d 224 (1969), we summarized the purpose of the tolling feature of the statute:
The rationale of the tolling statute is that every absence from the state (or a period of hiding or concealment within the state) which prevents a plaintiff from making a service upon a defendant — that would give our courts an in personam jurisdiction — should be excluded in computing the time within which a plaintiff must commence his action.
See also RCW 4.16.190 (limitations tolled by minority, incompetency, disability, or imprisonment); RCW 4.16.200 (death of plaintiff or defendant); RCW 4.16.210 (war and plaintiff or defendant is foreign national); RCW 4.16.220 (defendant is in military service); RCW 4.16.230 (action stayed by judicial proceedings).
The removal of the condition or disability which tolls the statutory limitation period usually causes the limitation period to resume; in effect, the clock starts to tick again for purposes of the statute of limitations.2 Thus, for example, the statute of limitations starts to run against a minor under RCW 4.16.190 when the minor reaches the age of majority. See, e.g., Tyson v. Tyson, 107 Wn.2d 72, 74, 727 P.2d 226 (1986); McMillan v. Walker, 48 Wash. 342, 93 *92P. 520 (1908); St. Michelle v. Robinson, 52 Wn. App. 309, 311, 759 P.2d 467 (1988).
In Seamans v. Walgren, 82 Wn.2d 771, 775, 514 P.2d 166 (1973), we held that RCW 4.16.230 tolled the statute of limitations for a professional negligence claim against a legislator who was immune from service of process during a legislative session by constitutional provision:
When a person is prevented from exercising his legal remedy by some positive rule of law, the time during which he is prevented from bringing suit is not to be counted against him in determining whether the statute of limitations has barred his right even though the statute makes no specific exception in his favor in such cases.
(Emphasis added.)
Finally, RCW 4.16.350 has limitation and repose elements. See Gilbert v. Sacred Heart Med. Ctr., 127 Wn.2d 370, 378 n.1, 900 P.2d 552 (1995) (Durham, J., dissenting). The proviso speaks in terms of tolling the time for commencement of an action. Normally, a statute of limitations bars presentation of a claim that has already accrued after a specified time period; a statute of repose bars a claim after a specified time even if the claim has not accrued or the injury has not occurred. Rice v. Dow Chem. Co., 124 Wn.2d 205, 211-12, 875 P.2d 1213 (1994). To the extent that RCW 4.16.350 contains the eight-year repose period, the proviso could be read to apply solely to the statute of limitations, that is, the three-year and one-year periods for commencement of an action, rather than the eight-year repose period set forth in the law.
Despite these reasonable alternative interpretations of the proviso, the majority chooses to apply the language of the proviso in its most literal sense, holding that the presence of fraud, intentional concealment, or a foreign object in the body of the plaintiff forever suspends any limitation and repose periods for a claim of health care professional negligence. The majority finds support for its view in the remarks of a single legislator. However, not only was this *93legislator’s proposal defeated, but he does not necessarily represent the views of the entire Legislature.3
The amendments to RCW 4.16.350 were undertaken in the context of an overall 1986 tort reform act, whose essential purpose was to limit causes of action for injured plaintiffs, thereby reducing liability for local governments, professionals such as health care providers, and businesses, and theoretically causing liability insurance to be more available and affordable. Laws of 1986, ch. 305, § 100. See also Basil L. Badley, Why Tort Reform Was Needed in Washington, 22 Gonz. L. Rev. 1 (1986/87). It is difficult to reconcile the purpose of the 1986 Tort Reform Act with an interpretation of the statute which provides for an indefinite suspension of any statutory limitation and repose period for claims of medical malpractice.
The Legislature chose the term "tolling” cognizant of its particular meaning under Washington case law. "[T]he Legislature is presumed to know the existing state of the case law in those areas in which it is legislating and a statute will not be construed in derogation of the common law unless the Legislature has clearly expressed its intention to vary it.” Price v. Kitsap Transit, 125 Wn.2d 456, *94463, 886 P.2d 556 (1994). Tolling means the statutory limitation periods are suspended because a condition, such as the plaintiff’s minority or incapacity, or a situation, such as the defendant’s absence or concealment, prevent commencement of the action. Once the disability or condition has disappeared, the statutory limitation periods resume. See Seamans, 82 Wn.2d at 775.
Although the majority believes the limitation and repose periods never resume, most of the parties and amici generally disagree on this question. Amicus Washington Defense Trial Lawyers Association contends the plaintiff cannot claim intentional concealment or fraud beyond the end of the physician-patient relationship, relying on Quinn v. Connelly, 63 Wn. App. 733, 821 P.2d 1256, review denied, 118 Wn.2d 1028, 828 P.2d 563 (1992). Quinn, however, is distinguishable. The Court of Appeals stated that attorney negligence is unlike the provision of other professional services in that the damages resulting from attorney negligence in litigation are embodied in the court’s judgment. Parties are on notice, as a matter of law, from the entry of the judgment of any damages from the negligence and a client, therefore, "possesses knowledge of all the facts which may give rise to his or her cause of action for negligent representation.” Quinn, 63 Wn. App. at 736. This is plainly not true for health care.
Moreover, this rule would be unwise in the context of the proviso to RCW 4.16.350. If, for example, a surgeon left an instrument in the body of the patient, the tolling effect of the proviso would be lost upon the surgeon’s completion of the surgery and the postoperative care of the patient. This would make little sense. The tolling provision relates to the ability of the plaintiff to discover facts giving rise to the cause of action for professional negligence against the health care practitioner. This has nothing to do with the question of the duration of the physician-patient relationship. Indeed, if a surgeon left an instrument in the plaintiff’s body, the limitations period should again resume if the presence of the object is later *95revealed through an x-ray or other examination placing the plaintiff on notice of the problem.
Amicus Washington State Trial Lawyers Association argues the statutory period should resume when the plaintiff has actual knowledge of the fraud, intentional concealment or the presence of a foreign object in the patient’s body. This formulation appears to focus on the plaintiffs knowledge of the tolling condition rather than the facts giving rise to the plaintiffs cause of action for professional negligence.
A proper interpretation of the proviso to RCW 4.16.350 is that the statute’s limitation and repose periods4 are tolled by fraud, intentional concealment, or the presence of a foreign object in the patient’s body preventing the plaintiff from learning of the facts giving rise to a cause of action for professional negligence against the health care practitioner. But, once a plaintiff learns of the existence of facts giving rise to a cause of action for medical malpractice, notwithstanding the fraud, intentional concealment, or presence of a foreign object in the body, the limitation and repose periods in RCW 4.16.350 resume. The effect of fraud or intentional concealment is obviated once the plaintiff discovers the facts giving rise to his or her cause of action for professional negligence against the health care professional. It is at that point that the limitation and repose periods in RCW 4.16.350 should again resume.
In the present case, in light of the principles enunciated above, the trial court erred in granting summary judgment to Dr. Boyd. There is a fact question here regarding when plaintiff Duke knew of the facts giving rise to her cause of action for professional negligence against Dr. Boyd. If we take the facts and reasonable inferences from those facts in a light most favorable to plaintiff Duke as the nonmoving party on summary judgment, Schaaf v. Highfield, 127 Wn.2d 17, 21, 896 P.2d 665 (1995), the *96limitation and repose periods of RCW 4.16.350 may have been tolled from 1983 until 1994, when she learned that other individuals had claims against Dr. Boyd for his performance of radial keratotomy procedures. Dr. Boyd’s alleged fraud in advising Ms. Duke that only she had unsatisfactory results or that conditions peculiar to her prevented the effectiveness of the radial keratotomy surgery was obviated by the knowledge she acquired from the television broadcast regarding Dr. Boyd’s surgical practices.
The majority’s interpretation of the proviso to RCW 4.16.350 eliminating all limitation and repose periods for professional negligence claims where the health care professional has engaged in fraud or intentional concealment, or has left a foreign object in the plaintiff’s body, is too hypertechnical a reading of a floor amendment to the 1986 tort reform act and will invite further legislative tinkering with RCW 4.16.350. Given the long legislative history of tinkering with this limitation and repose periods for medical malpractice claims,5 it is not difficult to envision even more truncated statutory limitation and repose periods as a likely result of such legislative handiwork.
Guy and Alexander, JJ., concur with Talmadge, J.

See Black’s Law Dictionary (5th ed. 1979) at 1334, defining toll as follows:
To suspend or stop temporarily as the statute of limitations is tolled during the defendant’s absence from the jurisdiction and during the plaintiff’s minority.
(Emphasis added.)


HtCW 4.16.160 provides that there is no limitation period for claims brought in the name of or for the benefit of the state. Bellevue Sch. Dist. No. 405 v. Brazier Constr. Co., 100 Wn.2d 776, 675 P.2d 232, adhered to, 103 Wn.2d 111, 691 P.2d 178 (1984). This appears to be the only instance where no limitation periods apply to claims, but this situation is not directly relevant to tolling of limitation periods. However, the Legislature overruled Bellevue Sch. Dist. in 1986. See Laws op 1986, ch. 305, § 702.


^he majority gives credence to the floor remarks of Senator Metcalf, majority op. at 86, whose Senate floor amendment was defeated, Senate J. (34th day, Feb. 15, 1986) 490-93, but appeared, in modified form, in the House Amendment to ESSB 4630, House J., 1986 Reg. Sess., 1059 and 1068, and ultimately was enacted as the proviso to RCW 4.16.350, Laws op 1986, Reg. Sess., ch. 305 § 502 at 1362.
While Senator Metcalfs remarks are noteworthy, I do not believe the opinion of one legislator who was neither the sponsor of the bill or the actual amendment that became law, nor the chair or member of the Committee through which the bill passed is persuasive as to the intent of the entire Legislature. See, e.g., North Coast Air Servs., Ltd. v. Grumman Corp., 111 Wn.2d 315, 325-27, 759 P.2d 405 (1988).
Furthermore, it is not clear that Senator Metcalfs remarks necessarily support the majority’s view. Senator Metcalfs floor amendment proposed to replace the three-year/one-year limitations and eight-year repose period with an eight-year limitation period. The eight-year period was suspended only by fraud, intentional concealment, or the presence of a foreign object. Senate J., 1986 Reg. Sess., 490-91.
The proviso to RCW 4.16.350 ultimately enacted by the Legislature retained the original limitation and repose periods of RCW 4.16.350, evidencing a legislative intent not to dispense with those periods for health care professional negligence cases.


Both the limitation and repose periods are tolled because we have previously held that these periods are linked in the statute. Gilbert, 127 Wn.2d at 376. The majority here also so holds. Majority op. at 84, 85.


See Gilbert, 127 Wn.2d at 383-85 (Durham, J., dissenting) (discussing legislative history of RCW 4.16.350).